This judgment has been affirmed. To this affirmance I did not feel that I should give my assent. Realizing that dissents are not justified unless for cogent reasons I differ with my brethren with, I trust, due respect. The questions involved in this case are important, and as I understand the prevailing opinion its scope and effect will be far-reaching. It assumes authority on the part of the court to eliminate an Act of the Legislature solemnly passed, sanctioned by the Governor, and recorded in the Secretary of State's office as such Act of the Legislature. In Parshall's case, Judge Prendergast held this could not be done. It seems the fundamental *Page 572 
proposition on which they eliminate the article from the Penal Code is based upon the idea that the Legislature did not intend to do what they did, and it was a mistake on their part in enacting the statute or article in the Code, and this court has authority to control legislative action.
On account of the pressure of work and the many matters under investigation I have concluded to adopt the argument and brief of counsel for the appellant as my dissenting opinion. It presents the questions, as I understand them, correctly, and forcibly and fully meets and answers, every proposition announced by the majority opinion. I, therefore, adopt the able brief of Messrs. Geo. C. Clough, John L. Darrouzet and Fox Campbell, attorneys of appellant, as my dissenting opinion, which is as follows:
"In discussing the principal question presented by the motion for rehearing, the distinction which exists between the adoption of a report of codifiers and the re-enactment of a code of laws by original bills must be kept in mind. In United States v. Moore, Fed. case No. 15804, it was held as in other States that the adoption of U.S. Revised Statutes was not the re-enactment of a body of laws; but in this State it has been repeatedly held that the bill enacting and adopting Revised Statutes was a re-enactment of laws therein contained. State v. Burgess,101 Tex. 524, Supreme Court of Texas. In Ex parte Cox,53 Tex. Crim. 240, it was held that the bringing forward of a law in the codification was a re-enactment of it, and again in American National Insurance Company v. Collins, 145 S.W. Rep., 554, construing the revision of 1911, the Supreme Court held, in effect, that the revision was not a mere compilation of existing laws, and that the Legislature was not limited to the incorporation therein of the then existing laws. Const. of Texas, art. 3, sec. 43. The practical difference between this Act and other Acts of the Legislature is its exemption for limitations of sections 35 and 36, article 3, Constitution. In that case there was an insertion of new matter in the statute, the Act of May 2, 1874, which had been omitted from the Revised Statutes of 1879.
"We think the court in this case as in the Robertson case has overlooked the very terms of the bill by which the Penal Code of 1911 became the law. It might be well to quote it. The bill is entitled `A Bill to be Entitled an Act to Adopt and Establish a Penal Code and Code of Criminal Procedure for the State of Texas.' Section 1: `Be it enacted by the Legislature of the State of Texas that the following titles, chapters, and articles shall hereafter constitute the Penal Code of the State of Texas,' then follows, among others, articles 551 and 557. The concluding sections of the bill are as follows: Sec. 3. `It is provided, however, that the annotations under the several articles of the Penal Code and Code of Criminal Procedure shall not be construed to be any part of either of said codes.' Sec. 4. `Nothing in this Act shall be construed or held to repeal or in anywise affect the validity of any law or Act passed by this Legislature in its regular session.' This is the entire bill, except the titles, chapters and articles set out in the bill. *Page 573 
"We find from an examination of the authorities that it is a common practice to qualify the effect to be given the conflicting sections of the statutes by inserting such provision in the Act adopting the revision, as was done by the Legislature in adopting the revision of 1875. In Fischer v. Simon, 95 Tex. 234
[95 Tex. 234], 66 S.W. Rep., 447, the Supreme Court, through Gaines, C.J., says: `To make sure that the laws of the State (1875) were not materially changed by such revision, the Legislature which adopted the code as revised enacted a chapter of general provisions to cover in the construction, an application of the law embraced in the Revised Statutes, of which general provisions, section 19, is as follows: "That the provision of the Revised Statutes so far as they are substantially the same as the statutes of this State in force at the time when the Revised Statutes shall go into effect or of the common law in force in this State at the same time, shall be construed as continuations thereof, and not as new enactments of the same."` And in the case quoted, the court decided the question there in point, just as if the Revised Statutes had never been adopted by the Legislature, and did so in view of section 19 above quoted. See also for the same construction, Hartford Fire Insurance Company v. Walker,94 Tex. 473, 61 S.W. Rep., 711.
"But there is no such clause or section in the Act adopting the revision of 1911, and hence it logically follows that the Code of 1911 and the provisions thereof, are re-enactments, and that each section has the same force and effect as every other section; for how can this court say that one section of a bill is law, and another section of the same, bill is not law, there being no constitutional objection to it?
"In the Robertson case, it is pointed out in the majority opinion that the insertion of section 551 was a legislative mistake, it being repealed by the Act of the Thirtieth Legislature, page 107; and yet on the very day of the passage of the bill providing for a revision of the Code, and on the day of the passage of the bill adopting the Code, the decision of this court was, that the Act of the Thirtieth Legislature, page 107, had not repealed expressly or impliedly the misdemeanor statute under consideration. Simons v. State, 56 Texas Criminal Reports, 339, decided February 19, 1909, overruled for the first time in Robertson v. State, May 7, 1913. Now, if as pointed out by the majority opinion in Robertson's case, the codifiers were only authorized to insert in the Code the existing laws, then instead of inserting in the Code the misdemeanor statute by mistake, as stated by the majority opinion, they had as express authority to do so, the decision of this court in the Simons case, and to have omitted the misdemeanor article from the revision in view of the then state of the law, would have been against the decision of, and violative of the express averment of the Legislature. Acts 1909, p. 130. The Act had not been repealed. Simons case, supra. The Commissioners were required to adopt all criminal statutes not repealed, etc. Certainly when the codifiers had before them the opinion in the Simons case, expressly holding that the Act of the Thirtieth Legislature did not *Page 574 
repeal the misdemeanor statute, they could do nothing else but insert it in the Code, and were required so to do, for it was a valid law, and when the Thirty-second Legislature adopted the Code, embracing within it the misdemeanor statute, and having before them the opinion of this court, they could do nothing else, and as this court had held that it was not repealed by the Act of 1907, it necessarily follows that the Legislature was not guilty of a mistake in incorporating the misdemeanor statute in the Code.
"But assuming for argument's sake that the Legislature could anticipate and should have anticipated that at some future date the majority of this court would reverse the Simons case, and hold that the Act of 1907 did repeal the misdemeanor statute, hence the failure to so anticipate was a mistake, where is the authority of this court to correct such mistake by reading it out of the law? Certainly such act is not judicial. The Legislature has legally enacted it, has the authority to make gambling a misdemeanor, just as well as to make it a felony. It has acted by a bill legally passed, properly signed, and which has become the law. Parshall v. State. If out of consideration for public policy or good morals the interests of the State are best subserved by making gambling a felony instead of a misdemeanor, or by repealing a misdemeanor statute and enact a felony statute instead, such is exclusively the province of the Legislature, for the repeal of legislation carelessly enacted is not for the courts. Const., art. 2, sec. 1.
"In Baldwin v. State, 3 S.W. Rep., 109, Judge Willson, speaking for the court, says: `This court is asked to declare that the Legislature in enacting the law in question, acted without authority. . . . It is a question well worthy of serious consideration, whether a court in this State can go behind the statute, which is valid upon its face, and inquire into the particular authority by virtue of which it was enacted.' `If the Act itself is within the scope of legislative authority, it must stand, and we are bound to make it stand, if it will. . . . Nothing but a clear violation of the Constitution, a clear usurpation of power prohibited, will justify the judicial department in pronouncing an Act of the Legislature to be void.' Again In re Tipton, 28 Texas Crim. App., 438, 13 S.W. Rep., 610, the same jurists say: `Where an Act has been passed by the Legislature, signed by the proper officers of each house, approved by the Governor, and filed in the office of Secretary of State, it constitutes a record which is conclusive evidence of the passage of the Act as enrolled. This court, for the purpose of informing itself of the existence or terms of a law, can not look beyond the enrolled Act certified to by those officers, who are charged by the Constitution with the duty of certifying and with the duty of deciding what laws have been enacted.' The same rule is laid down by Judge Prendergast in the Parshall case.
"A most able presentation of the question under discussion is found in Ex parte Donnellan, 95 Pac. Rep., 1085, in that case, the Act adopting the Code was passed in the form of our own as an original bill. *Page 575 
The court said: `The Act was passed as a complete Penal Code, all the usual ordinary crimes were therein defined, and punishments prescribed therefor, and the criminal procedure was also prescribed. . . . It is clear that it is competent for the Legislature to include in the body of the Act in question anything that relates to crime, and their punishment and proceedings of a criminal nature. It is also clear that the Act of 1881 was but a compilation of existing laws, and not the creation of new offenses, because the Act was initiated by a commissioner authorized to reduce to writing, and bring into a written intelligible and systematic form, the statute laws in the territory, but what may have been the power of the commissioner is unimportant in view of the fact that the Penal Code, being the Act of 1881, was introduced as an original bill and passed as such by the Legislature itself, and was approved by the Governor. It was, therefore, a valid law, even if the person who prepared the bill was not authorized to prepare it, neither was the Act of 1881 merely a continuation of the Act of 1866. It was an entirely new Act. The mere fact that it embraced a portion of the Act of 1866 upon the same subject need not be considered now, as the new Act took the place of the old; and unless it is subject to the objection of the old, that objection can not now be made.'
"In treating of the same subject the court in State v. Towery, 39 Sou. (Ala.), 309, says: `It is the settled law of this State that the Code of Alabama, adopted as was the present Code of 1896, is not a mere compilation of laws previously existing, but is a body of laws duly enacted, so that laws which previously existed ceases to be the law when omitted from the Code and additions which appear therein became law upon the approval of the Act, citing among other cases, Dew v. Cunningham, 28 Ala. 466, 65 Am. Dec., 361; Hoover v. State, 59 Ala. 57; Bales v. State, 63 Ala. 30; Ex parte Thomas, 113 Ala. 1, 21 So. 369; Builders v. Lucas, 119 Ala. 202, 24 So. 416.
"To the same effect see Gillespie v. State, 9 Ind. 380; Dodge v. Arthur, Fed. case No. 3950; Ward v. Beale, 91 Ky. 60, 14 S.W. Rep., 967; Burnham v. Stevens, 33 N.H. 247.
"From the authorities shown above, from the very terms of the bill itself, and in view of the judicial history of this State, it was the intention of the Legislature to retain upon the statute books of this State both the misdemeanor and felony statute. If it was error to do so, it was one of policy brought about by the decision of this court in the Simons case, but that the Legislature intended to pass article 551 can not be successfully disputed, because they did so in no uncertain terms. There is no ambiguity or uncertainty about the insertion of article 551. To the contrary, it plainly appears when the Legislature incorporated it in the Penal Code it was duly passed and declared henceforth to be with other sections the criminal law of this State. It is, therefore, the criminal law of this State and this court is without the power to say that it is not the law whether it was repealed or not prior to the time it was re-enacted in the revision of 1911. *Page 576 
"We respectfully show, therefore, that the conflict between article 551 and article 558 of the Penal Code is such as to render the punishment for the offense of keeping a gaming table or bank indeterminable, and hence a conviction for such offense can not be sustained. We are well aware of the difficulties presented in attempting to overthrow the opinion presented in the Robertson case, but we believe such opinion is founded upon false premises, and that the reasons assigned therefor are unsound, and dangerous to the peace and liberties of our people; for if this court can read out of the Penal Code article 551 for the reasons assigned in the Robertson case, and in this case, it can read out every other section of the Code, upon the same reasons; and instead of the Legislature having adopted a code of laws of this State, they will have, in effect, adopted nothing, and the object sought by the constitutional revision will be set at naught, and codification of laws at regularly stated periods be turned into a legislative farce. It will be found, no doubt, that there are many sections of the Penal Code which were incorporated by the codifiers, because they had been sustained by judicial decision of this court, and it may be that in the fullness of time this court will, as it has very frequently done before, reverse itself, and overrule many more of its decisions previously rendered. In such event, following the precedent established in the Robertson case and in this case, the sections then upon which the judicial decisions shall rest should be read out of the Code by the court. Such a result would be confusion worse confounded. It would be far better that there never should be a revision of the Code than to have the revision which does not revise, and which is subject to repeal by judicial decision from which there is no appeal; instead it would be far better to sustain the Code as the Legislature has passed it, and to leave it to future Legislatures to correct legislative errors, if errors, in the legislative manner, towit, by repeal.
"It is stated by the majority of this court that the question under discussion is settled by the opinion in the Robertson case, but no question is settled until it is settled right. In the Simons case, the defendant was convicted, and the conviction permitted to stand upon what now this court by the majority thereof says was not a law. The defendant in this case stands convicted, and if the conviction shall stand, must serve a term of two years in the State penitentiary. In the fullness of time it may be as in the Simons case, that the decision of the majority of this court in the Robertson case, and in this case will be overthrown, and the position taken by the appellant herein be fully sustained, but this court can not restore to the citizen his liberty, of which he would be thus deprived, nor can the State compensate him for having marked him as a felon. Even death may, in the interim, lay its hand upon him, and though the question may eventually be settled right, it would make small difference to defendant, unless it be settled now. The prevailing opinion does not overrule the previous decisions, but denies the Legislature had power to enact or re-enact a statute when not in conflict with the Constitution. The courts have not power to enact or repeal legislation. *Page 577 
Article 2, section 1, Constitution, prohibits such action by the Judicial Department.
"The decision of the majority of this court in the Robertson case and in this case is error of the most serious nature. The judgment of this court ought to be reversed, and the appellant dismissed for the reasons above stated."